OFFICER STOCK OPTION AGREEMENT

SBS Technologies, Inc., a New Mexico corporation, ("Company") and
________________, ("Officer") agree:

1. Recitals

Company has adopted the 1993 Director and Officer Stock Option Plan ("Plan") for
the benefit of Company's Directors and Executive Officers.

The Plan provides for the issuance to Officers for service to the Company and is
intended to comply with the provisions of Section 16b-3 of the Securities Act of
1934. Terms not otherwise defined in this Option Agreement have the same meaning
as they do in the Plan.

2. Definitions

"Committee" means the Committee of the Board of Directors appointed by the Board
of Directors of the Company to administer the Plan as to officers, as more fully
described in the Plan.

"Company" means SBS Technologies, Inc. and any subsidiaries.

"Common Stock" means the no par value common stock of SBS Technologies, Inc.

"Date of Grant" means the date on which the Board of Directors, or Committee
approved the grant of an Option to an Officer.

"Option" means the right to acquire Option Shares under this Agreement.

"Option Shares" means the number of shares of Common Stock which the Officer may
purchase pursuant to this Option, as shown on Appendix A.

"Optionee" means the person entitled to acquire Option Shares under an Option.

"Plan" means the SBS Technologies, Inc. 1993 Director and Officer Stock Option
Plan.

"Purchase Price" means the closing price of the Common Stock for the trading day
immediately preceding the Date of Grant, as shown in Appendix A.

"Transfer" means to transfer, assign, pledge, or hypothecate in any way (whether
by operation of law or otherwise).

3. Grant of Option

Subject to the terms and conditions of this Option, Company grants to Officer
the right to acquire the Option Shares at the Purchase Price.

4. Vesting and Exercise of Option

This Option vests in accordance with the terms determined by the Committee on
the Date of Grant of the Option and specified on Appendix A hereto.

The Officer may exercise the Option, if vested, and subject to the Plan and this
Agreement, on the schedule provided in Appendix A.

If the Officer does not purchase the full number of Option Shares to which the
Officer is entitled at any given time, the Officer may purchase the remaining
Option Shares any time before the expiration or termination of the Option.

The Officer may not exercise the Option for less than 25 Option Shares each
time.

Exercise of this Option and delivery of the Option Shares are subject to and
contingent upon compliance with applicable federal and state securities and
other laws.

This Option may be exercised only by the Officer during the Officer's lifetime
or, upon the Officer's death, by the Officer's executor or administrator or the
heir or devisee to whom the rights to the Option pass pursuant to Officer's will
or the laws of descent or distribution or by a transferee of this Option (but
only if the transfer is strictly in accordance with the Plan and this Agreement
as construed by the Committee in its sole discretion.

Upon exercise of this Option and issuance of Option Shares to the Officer, the
number of Option Shares otherwise issuable or payable may, at the option of the
Optionee with the consent of the Company, be reduced by the amount necessary to
satisfy the Officer's United States federal and, where applicable, state and
local tax withholding requirements.

5. Termination of Option

This Option and all rights to acquire Option Shares under it shall terminate on
the earlier of:

Failure to vest;

Expiration as provided in Appendix A, or

Three months from the date the Optionee ceases to be employed by the Company.

6. Limitation on Transfer

Except with specific approval of the Board of Directors or the Committee, this
Option is not Transferable by the Officer or other than by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by the Internal Revenue Code of 1986, as amended, to Title 1 of the
Employee Retirement Income Security Act, or the rules thereunder, unless a
proposed transfer is in compliance with the requirements for registration of the
Option or Option Shares on Form S-8 under the Act as those requirements are then
in effect. Moreover, this Option and the Option Shares, when issued, are subject
to the transferability restrictions imposed by Section 16 of the Securities
Exchange Act of 1934. No Option (other than upon exercise) or Option Share may
be Transferred or otherwise alienated in any way for a period of six months from
the Date of Grant, as provided in Rule 16b- 3(d)(3) under the Securities Act of
1934. The Option is not subject to levy.

7. Reclassification, Consolidation, Merger or Exchange

If and to the extent that the number of issued shares of Common Stock is
increased or reduced by change in par value, split up, reclassification,
distribution, of a dividend payable in Common Stock, or the like, the number of
Option Shares and the Purchase Price will be proportionately adjusted. If the
Company is reorganized, consolidated, or merged, or shares of Common Stock are
exchanged, with another corporation (an "Event"), the Officer will be entitled
to receive Options covering shares of the reorganized, consolidated, or merged
company, in the same proportion, under the same circumstances and subject to the
same conditions as if the Event had not occurred.

8. Rights as Shareholder and Officer

The Officer shall have no rights as a shareholder of Company with respect to any
Option Shares before the date of issuance to the Officer of the certificates for
those Option Shares. The Option does not confer on the Officer any right to
continue as an Officer or employee of the Company.

9. Notice

All notices and communications must be given in writing and will be deemed to
have been given if delivered in person or by expedited delivery service or
mailed by certified or registered mail, return receipt requested, postage
prepaid, and addressed to the Company or the Officer at the following addresses
unless either party changes its address by giving written notice of that change
to the other:

Notice to the Company at:

SBS Technologies, Inc.
2400 Louisiana Blvd. NE
AFC Building 5, Suite 600
Albuquerque, New Mexico 87110
Attention: James E. Dixon, Jr.,
Executive Vice President,
Chief Financial Officer

Notice to Officer:

At the address specified on Appendix A.

10. Option Shares as Investment

The Officer, by accepting this Option, acknowledges for the Officer and the
Officer's heirs and legatees, that the Officer is acquiring Option Shares for
investment and not with a view to distribution. The Officer, or the Officer's
heirs and legatees, as the case may be, will not Transfer, in any manner, any
Option Shares without first giving 5 days' notice to Company (to the Executive
Vice President, Chief Financial Officer or that Officer's designee) and, unless
the Option Shares have been registered pursuant to an effective registration
statement and have complied with state qualification requirements, providing to
Company an opinion, satisfactory to Company in all respects, of Officer's
counsel, also satisfactory to Company in all respects, that the Option Shares
will be Transferred in compliance with all applicable securities laws.

11. Miscellaneous

This Agreement shall be governed by the laws of the State of New Mexico,
represents the entire understanding of the parties, supersedes all prior
agreements, may not be assigned by Officer, may be modified only in writing, and
is binding upon the parties, their heirs, executors, administrators and assigns.
To the extent that any provision of this Option fails to comply with Rule 16b-3
under Section 16 of the Securities Exchange Act of 1934, it shall be deemed null
and void and a new complying provision may be adopted by the Board of Directors
which shall be deemed to modify and amend this Option. All questions of
interpretation and application of the Option will be determined by the
Committee, as defined in the Plan, and that determination will be final and
binding upon the Officer and the Company. The terms and conditions of the Plan,
as it may be amended from time to time, are incorporated in this Option by
reference and will govern should there be any conflict with terms or conditions
in this Option.

Dated: ____________________

SBS Technologies, Inc.

 

By: ____________________

Its: ____________________

 

Optionee:

____________________





Print Name

Dated: ____________________

 

APPENDIX A

 

2. F. The aggregate number of Option Shares is __________.

2. I. The Purchase Price is $_____ per Option Share.

4.B. Vesting of the Option Shares shall be on the following Schedule:



This Option is exercisable as follows:

Amount Date

 

 

5.B. This Option will terminate 10 years from the Date of Grant. Options under
this agreement which have not yet vested will vest immediately prior to a change
in control of the company.

The Officer's address for notice purposes is:

 



Payment of the Purchase Price of the Option Shares will be made in accordance
with the terms indicated below (as indicated by the check mark):

______ Cash

______ In Common Stock of the Company

______ Net Exercise

 

You are required to notify the Company of the following information within 30
days of any transaction involving the sale of exercised options: (1) Date of
sale, (2) Number of Shares sold, (3) Price at which Shares were sold. You are
also required to follow Company policies with regard to the sale of Common
Stock.